Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mikko (DE 102016119622 English Translation) in view of Kitamura (JP 2002088228 A, English Translation)
Regarding claim 1, Mikko teaches an electronic device (Fig.16), comprising: a housing (housing 1603) that defines a platform (the indentation on 1603); a transparent layer (1605) carried by a frame (1601); and a sealing layer (sealing ring 1608) that secures the transparent layer (top lid 1605) with the housing 1603.
Mikko does not teach the sealing layer comprising: an adhesive material, and liquid-activated particles embedded in the adhesive material, wherein when exposed to a liquid, the liquid-activated particles i) absorb at least some of the liquid, and ii) adhere to at least one of the frame or the housing.
However, it is well known in the art to use a sealant with hydrophilic particles in display devices, as disclosed in Kitamura ([0007], claims [3], [25], [0032] in Kitamura).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use hydrophilic particles in a sealant for display devices as disclosed in Kitamura, in the sealant of Mikko, in order to achieve excellent adhesion.

Regarding claim 8, Mikko teaches an electronic device (Fig.16), comprising: a housing (1603) that defines a platform (recess), a transparent layer 1605; a sealing layer 1608 positioned on the platform, the sealing layer securing the transparent layer with the housing.
Mikko does not teach a liquid-activated particle embedded in the sealing layer, wherein: a first state comprises the liquid-activated particle having a first size, and a second state comprises the liquid-activated particle having a second size greater than the first size.
However, it is well known in the art to use a sealant with hydrophilic particles in display devices, as disclosed in Kitamura ([0007], claims [3], [25], [0032] in Kitamura).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use hydrophilic particles in a sealant for display devices as disclosed in Kitamura, in the device of Mikko, in order to achieve excellent adhesion.




Regarding claim 16, Mikko teaches a method for sealing an electronic device (Fig.16), the method comprising: securing, by a sealing layer 1608, a frame 1601 with a housing 1603.
Mikko does no teach the sealing layer comprising a liquid- activated particle; and when the liquid-activated particle is exposed to a liquid: absorbing, by the liquid-activated particle, at least some of the liquid, and expanding, by the liquid-activated particle, from a first size to a second size greater than the first size.
However, it is well known in the art to use a sealant with hydrophilic particles in display devices, as disclosed in Kitamura ([0007], claims [3], [25], [0032] in Kitamura).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use hydrophilic particles in a sealant for display devices as disclosed in Kitamura, in the device of Mikko, in order to achieve excellent adhesion.

Regarding claim 2, Mikko in view of Kitamura teaches an electronic device, wherein the liquid-activated particles comprise a particle such that, when exposed to the liquid, expand from a first size to a second size greater than the second size, wherein the particle, at the second size occupies a location previously occupied by the adhesive material (hydrophilic particles in Kitamura).

Regarding claim 3, Mikko in view of Kitamura teaches an electronic device, wherein the liquid-activated particles each comprise a spherical material that includes hydrophilic rubber ([25] The hydrophilic polymer fine particles in Kitamura, [0007] in Kitamura).

Regarding claim 4, Mikko in view of Kitamura teaches an electronic device, wherein the liquid-activated particles define a seal (for the sealing material 1608 in Mikko modified from the teachings of Kitamura) at the housing 1603 when adhered to the frame 1601 (the same property as claimed applies to the adhesive property that can be used at any location within the device).

Regarding claim 5, Mikko in view of Kitamura teaches an electronic device, wherein the liquid-activated particles define a seal at the housing 1603 when adhered to the housing (the same property as claimed applies to the adhesive property that can be used at any location within the device).

 	Regarding claim 6, Mikko in view of Kitamura teaches an electronic device, further comprising a compound embedded in the frame, the compound comprising a second liquid-activated particle that, when exposed to the liquid, is configured to i) absorb the liquid, ii) expand from a first size to a second size, and iii) adhere to at least one of the frame or the housing (either of the sealants 1608 or 1607 in Fig.16 of Mikko the materials are of which are modified from the teachings of Kitamura).

Regarding claim 7, Mikko in view of Kitamura teaches an electronic device, wherein the sealing layer defines a ring (sealing ring 1608 in Mikko).

Regarding claim 9, Mikko in view of Kitamura teaches an electronic device, wherein the liquid-activated particle transitions from the first state to the second state when exposed to a liquid (from the hydrophilic property for the sealing member as disclosed in Kitamura, [0007]).

Regarding claim 10, Mikko in view of Kitamura teaches an electronic device, wherein the second state comprises the liquid- activated particle absorbing the liquid (from the hydrophilic property for the sealing member as disclosed in Kitamura, [0007]).

Regarding claim 11, Mikko in view of Kitamura teaches an electronic device, wherein the second state comprises the liquid- activated particle adhering to the housing at the platform (from the hydrophilic property for the sealing member as disclosed in Kitamura).

Regarding claim 12, Mikko in view of Kitamura teaches an electronic device, further comprising a frame 1601 that carries the transparent layer, wherein the second state comprises the liquid-activated particle adhering to the frame.

Regarding claim 13, Mikko in view of Kitamura teaches an electronic device, wherein the liquid-activated particle comprises a hydrophilic rubber ([25], The hydrophilic polymer fine particles and in [0007] in Kitamura).


Regarding claims 14 and 20, Mikko in view of Kitamura teaches the invention as set forth in claims 8 and 16 above, but is silent regarding the sealing layer comprising: a first adhesive section; a second adhesive section; and a third adhesive section that separates the first adhesive section from the second adhesive section, wherein the liquid-activated particle is located in the third adhesive section.
However, since Mikko in view of Kitamura already teaches the sealing member that is hydrophilic, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to make adjustable the regions of the adhesive, such that portions of them remain hydrophilic, since the provision of adjustability, where needed, involves only routine skill in the art. 

Regarding claim 15, Mikko in view of Kitamura teaches an electronic device, further comprising a display assembly (An LCD display unit 1506 in Fig.15 that applies to Fig.16 in Mikko) suspended from the transparent layer (1505 in Fig.15 that is equivalent to 1605 in Fig.16 in Mikko)

Regarding claim 17, Mikko in view of Kitamura teaches an electronic device, wherein the liquid-activated particle comprises a spherical material (see in Kitamura: [25] The hydrophilic polymer fine particles (4) having a solubility parameter (sp value) of 11.1 to 15 (cal / cm .sup.3) .sup.1/2 were converted to a polystyrene equivalent mass average molecular weight of 1,000 to 500 by GPC. Polyacrylonitrile or acrylonitrile copolymer having a maximum particle diameter (d .sup.99) of 5 μm or less [4]) that includes hydrophilic rubber ([25] The hydrophilic polymer fine particles in Kitamura)  

Regarding claim 18, Mikko in view of Kitamura teaches an electronic device, further comprising adhering, by the liquid-activated particle, to at least one of the housing or the frame (sealants 1607 and 1608 in Mikko that are modified in their materials by Kitamura).

Regarding claim 19, Mikko in view of Kitamura teaches an electronic device, further comprising embedding a second sealing layer within the frame, the second sealing layer comprising a second liquid-activated particle (sealants 1607 and 1608 in Mikko that are modified in their materials by Kitamura).

Other art
 
CA 2530723 C 				2010-04-06
Description
io applications include protective films and sheets for cell-phone displays,
salts, such as Ti, Zr, or Si, the resultant coatings display the excellent
Polymeric particles can be obtained by polymerization within a solution or
synthetic rubber concrete), and for sealing delicate objects
- hydrophilic or hydrophobic agents in the form of coatings or additives

					Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043. The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875